Citation Nr: 0810207	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for large cell 
lymphoma, including as due to ionizing radiation.

2.  Entitlement to service connection for a psychiatric 
disability, including depression, anxiety, insomnia, and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a July 2004 rating decision, the RO denied 
service connection for large cell lymphoma, claimed as 
resulting from exposure to ionizing radiation,  In a December 
2004 rating decision, the RO denied service connection for a 
psychiatric disability, including depression, anxiety, 
insomnia, and PTSD.

In a July 2007 decision, the Board denied both claims.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2007, the 
Court granted a joint motion by the veteran and VA to vacate 
the July 2007 Board decision, and remand the case for 
additional action.

In February 2006, the RO denied the veteran's claim for 
service connection for lung cancer.  The veteran had claimed 
that he had used tobacco as a result of psychiatric 
disorders, including PTSD, anxiety, and depression, that he 
claimed were service connected.  The veteran did not file a 
notice of disagreement within a year of the mailing of that 
decision; so the decision became final.  In a March 2007 
Travel Board hearing before the undersigned Veterans Law 
Judge, and through an April 2007 statement from a private 
psychiatrist, the veteran has indicated that he wishes to 
reopen a claim for service connection for lung cancer based 
on tobacco use related to psychiatric disorders.  The request 
to reopen that claim has not yet been addressed by the RO.  
The Board refers that request to the RO for appropriate 
action.

The issue of service connection for large cell lymphoma is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  During service, the veteran feared for his life when his 
ship was hit by typhoons, and as a result of knowing that the 
ship had previously been hit in a kamikaze attack.

2.  The veteran developed PTSD as a result of traumatic 
experiences during service.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of events during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a psychiatric 
disability, described as depression, anxiety, insomnia, and 
PTSD, as a result of traumatic experiences during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic disabilities, including psychoses, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§  1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  When PTSD is diagnosed after 
separation from service, service connection must be shown by: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's service medical records do not show any mental 
health complaints or treatment.  The veteran has not reported 
having received mental health treatment during the years 
following service.

In September 2004, the veteran requested service connection 
for depression, anxiety, and insomnia related to events 
during his service.  In November 2004, he completed a report 
of stressors during his service.  He indicated that in May 
1945 a Japanese suicide bomber, or kamikaze, hit the USS St. 
George, killing three sailors.  He stated that during his 
service on the St. George he feared that the ship would again 
come under kamikaze attack.  He reported that this fear had 
made it difficult for him to sleep.  The veteran reported 
that the St. George was hit by hurricanes during his service 
on that ship.  He stated that he feared being washed 
overboard and drowning, as he was not able to swim.  The 
veteran reported that after service he remained sad all of 
the time, and stayed to himself.

The veteran's claims file contains records of the locations 
and dates of the veteran's service, and of the history of the 
ship on which he served.  Reports of change from the St. 
George show that the veteran began service aboard the ship 
during the month ending September 20, 1945, and ended service 
aboard the ship during the month ending November 1, 1945.  An 
excerpt from the Dictionary of American Naval Fighting Ships 
indicates that, in May 1945, the ship was hit by a kamikaze, 
and three men were killed.  The St. George reportedly rode 
out a typhoon in Okinawa in mid-September 1945, and rode out 
two more typhoons in the Japanese Inland Sea between late 
September and mid-November 1945.  U. S. Navy War Diaries for 
the St. George document that the ship was in typhoons on 
September 16 and 17, 1945, October 4, 1945, and October 9, 
1945.  

On VA outpatient treatment in December 2004, a screening of 
the veteran for depression was positive.  A treating 
physician started the veteran on medication for depression.

In a December 2004 statement, private psychiatrist S. L. M., 
M.D., reported having reviewed records regarding the 
veteran's service and his lymphoma.  Dr. M. noted the 
veteran's experiences in service of being aboard a ship 
during typhoons, and hearing about an earlier kamikaze attack 
on the ship.  Dr. M. found that the veteran had experienced 
depression and anxiety episodically since service.  Dr. M. 
provided the opinion that the veteran had PTSD, depression, 
and anxiety that were related to traumatic experiences during 
his service.

In February 2005, Dr. M. provided an addendum to his December 
2004 statement.  Dr. M. stated that the veteran had symptoms 
that met the criteria for diagnosis of PTSD in the DSM-IV.  
Dr. M. stated that the veteran also had major depression and 
generalized anxiety disorder.

In May 2005, Dr. M. examined the veteran and reviewed the 
veteran's claims file.  Dr. M. noted that service branch 
records showed that the St. George rode out three typhoons in 
September and October 1945.  Dr. M. stated that the fear 
inspired by hearing about the earlier kamikaze attack on his 
ship, and the multiple experiences of being aboard the ship 
when it was hit by a typhoon, were traumatic stressors 
sufficient to cause PTSD.  Dr. M. expressed the opinion that 
the veteran had PTSD and depression, and that both were 
related to his traumatic experiences during service.

The veteran had a VA psychiatric examination in July 2005.  
The veteran reported having daily intrusive memories of his 
experiences during service.  He stated that the intrusive 
memories had bothered him since he was 62 years old, and had 
led him to retire from working.  He related that his 
traumatic experiences during service had included being in 
three typhoons.  He indicated that at the time he feared 
falling overboard and drowning.  He stated that he thought 
about seeing an atomic bomb explode, although he later agreed 
that he had not witnessed that event.  The veteran indicated 
that he had worked for many years changing tires, and that he 
had retired from that job.  He reported irritability, 
insomnia, and emotional numbing.  He did not indicate that he 
startled easily or was hypervigilant.  The examiner, E. C., 
M.D., concluded that the veteran did not have PTSD.  Dr. C. 
found that the veteran had dementia and an anxiety disorder.  
Dr. C. noted a history of alcohol dependence, in full 
remission.

In March 2007, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
related feeling great fear during service when his ship was 
in typhoons.  He indicated that his fear was increased 
because the ship was a tender, carrying aircraft fuel, and he 
feared that the ship could explode.  He related that after 
service he had great difficulty getting along with people.

In an April 2007 statement, Dr. M. provided information on 
his professional expertise , noting that he was certified by 
the American Board of Psychiatry and Neurology.  Dr. M wrote 
that the typhoons that the veteran experienced during 
service, and his knowledge of the earlier kamikaze attack on 
his ship, had caused the veteran to feel intense fear and 
helplessness.  Dr. M. opined that those events were 
sufficient stressors to cause the veteran's PTSD. 

There are conflicting professional opinions as to whether the 
veteran has PTSD.  Dr. M. has diagnosed the veteran as having 
PTSD.  Dr. M. also indicates that the veteran has depression 
and anxiety that are related to his experiences in service.  
Dr. C., the VA psychiatrist who examined the veteran in 2005, 
concluded that the veteran does not have PTSD.  Dr. C. found 
that the veteran had an anxiety disorder, but he did not 
discuss whether the anxiety disorder is related to the 
veteran's experiences in service.  Each of the two 
psychiatrists reviewed the veteran's claims file, and met 
with the veteran on one occasion.  Each has explained his 
conclusions and opinions.  The Board finds that the two 
conflicting opinions are of approximately equal persuasive 
value.  Giving the benefit of the doubt to the claimant, the 
Board will accept that the veteran has a valid professional 
diagnosis of PTSD.

Dr. M. opines that the veteran's PTSD is related to stressors 
in service, particularly the typhoons that hit his ship, and 
the knowledge of the prior kamikaze attack on the ship.  
There is medical evidence, then, linking in-service stressors 
to current PTSD.

The veteran does not assert, and the evidence does not tend 
to show, that he engaged in combat with the enemy.  
Therefore, his claim for service connection for PTSD must be 
supported by service records corroborating the reported 
stressors.  Official records for the St. George document the 
May 1945 kamikaze attack, and the encounters of the ship with 
three typhoons during the period when the veteran was aboard.  
Service records corroborate the stressors that Dr. M. links 
to the veteran's PTSD.  As there is appropriate evidence 
supporting each element of the veteran's claim for service 
connection for PTSD, the Board grants that claim.

Regarding the claim for service connection for a psychiatric 
disorder, including PTSD, the Board is granting the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with regard to the duties to 
notify or assist the veteran regarding that claim, such error 
was harmless, and will not be further discussed.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Barger 
v. Principi, 16 Vet. App. 132 (2002).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran has large cell lymphoma.  He contends that the 
lymphoma developed as a result of his exposure during service 
to ionizing radiation.  He asserts that he was exposed to 
ionizing radiation while aboard the USS St. George in 
September and October 1945, while that ship participated in 
the occupation of Japan, in the months after the United 
States dropped atomic bombs on Hiroshima and Nagasaki, Japan.  
The December 2007 joint motion for remand indicated that VA 
should, in accordance with 38 C.F.R. § 3.311, request from 
the U.S. Department of Defense an estimate of the dose of 
ionizing radiation to which the veteran was exposed during 
service.  The Board will remand the lymphoma claim for the RO 
to request this information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Threat Reduction 
Agency (DTRA) of the U.S. Department of 
Defense, and request an estimate of the 
dose of ionizing radiation to which the 
veteran was exposed during service.  The 
period of potential exposure to radiation 
was the veteran's shipboard service in 
Japan in 1945, in the months following the 
explosion of atomic bombs at Hiroshima and 
Nagasaki, Japan.  Specifically, the 
veteran served aboard the USS St. George 
in September and October 1945.  The St. 
George was anchored at Wakanoura Wan, or 
Wakayama, Honshu, Japan from late 
September 1945 to mid November 1945.

2.  If it is determined that the veteran 
was exposed to ionizing radiation, refer 
the claim to VA's Under Secretary for 
Benefits in accordance with 38 C.F.R. § 
3.311(c). 

3.  After completion of the foregoing and 
any other development deemed appropriate, 
readjudicate the veteran's claim for 
service connection for large cell 
lymphoma, including as based on exposure 
to ionizing radiation.  If the claim 
remains denied, the issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


